Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-14 and 17 are currently pending in the instant application.  Applicants have amended claims 1, 6-9, 13 and 14 and cancelled claim 16 in an amendment filed on August 31, 2022.   Claims 13 and 14 are rejected and claims 1-12 and 17 are considered allowable in this Office Action.

I.	Response to Arguments/Remarks
Applicants’ amendment, filed August 31, 2022, has overcome the rejection of claim 16 under 35 USC 112(a) or 112, first paragraph as not being enabled for a method for the activation of Aβ peptide production and the objection of claims 1-12 and 17 for containing an informality. The above rejection and objection have been withdrawn.
Applicants stated that they amended claim 13 to overcome the objection for the phrase “a dysfunction of the APP metabolism occurs’ and amend claim 13 to delete the phrase “and/or preventing” to overcome the rejection of claims 13-14 under 35 USC 112(a) or 112, first paragraph for not being enabled for a method of preventing a disease involving formation of amyloid plaques and/or where a dysfunction of APP metabolism.  However, Applicants did not make these amendments and therefore the rejection and objection have been maintained.

II.	Rejection(s)
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(a) or 112, first paragraph, while being enabling for a method of treating a disease involving formation of amyloid plaques and/or where a dysfunction of APP metabolism occurs does not reasonably provide enablement for a method of preventing a disease involving formation of amyloid plaques and/or where a dysfunction of APP metabolism occurs.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, have been described.  They are:
	1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims, 
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

	The nature of the invention
	Applicants are claiming a method of treating a disease involving formation of amyloid plaques and/or where a dysfunction of APP metabolism occurs. Support for the intended use is found in in vitro data for the inhibition of inhibition data for Aβ1-40 and  Aβ1-42 secretion and in vivo data for Short-term memory test in mice and Hyperphosphorylation and phosphorylation levels of Tau on pages 67-75 of the specification.
	The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to therapeutic  or prophylactic effects of any condition mediated by inhibiting Aβ peptides , whether or not the condition is affected by the instant compounds' activity would make a difference.
For example, Applicants'  claim is drawn to a method of preventing Alzheimer’s disease.  It is the state of the art that Alzheimer’s disease is a progressive neurologic disorder that causes the brain to atrophy and brain cells to die.  Alzheimer’s disease is the most common cause of dementia.  Medications may temporarily improve or slow progression of symptoms. These treatments can sometimes help people with Alzheimer’s disease maximize function and maintain independence for a time.  There is no treatment that cures Alzheimer’s disease or alters the disease process in the brain.  The exact cause of Alzheimer’s aren’t fully understood. Researchers trying to understand the cause of Alzheimer’s are focused on the role of two proteins: Beta-amyloid and Tau proteins.  Alzheimer’s disease is not a preventable condition.  Evidence suggests that changes in diet, exercise and habits may lower the risk of developing Alzheimer’s disease (see URL  https://www.mayoclinic.org/diseases-conditions/alzheimers-disease/symptoms-causes/syc)
 Only a total of five drugs developed to improve the symptoms of Alzheimer’s disease have been approved by the FDA.  The five drugs function by two different mechanisms>  One is cholinesterase inhibition, which delays Alzheimer’s disease by blocking hydrolysis of the critical neurotransmitter acetylcholine.  This category of drugs include donepezil (Aricept), rivastigmine (Exelon) and galantamine (Razadyne).  The other one is memantine, a non-competitive N-methyl-D-aspartate (NMDA) channel blocker that reduces the activity of the neurotransmitter glutamate, which plays an important role in learning and memory by binding to the NMDA receptor. Namzaric is a combination of donepezil and memantine which reduces the levels of both acetylcholine and glutamate (see Chen, et al. Acta Pharmacologica Sinica 2017:1205-1235).
There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.  
  
	The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is minimal.  There are no working examples present for preventing any disease involving formation of amyloid plaques and/or where dysfunction of the APP metabolism occurs.
Test assays and procedure are provided in the specification such as in vitro data for the inhibition of inhibition data for Aβ1-40 and  Aβ1-42 secretion and in vivo data for Short-term memory test in mice and Hyperphosphorylation and phosphorylation levels of Tau on pages 67-75.
 Receptor activity is generally unpredictable and the data provided is insufficient for one of ordinary skill in the art in order to extrapolate to the other compounds of the claims.  It is inconceivable as to how the claimed compounds can treat the extremely difficult diseases embraced by the instant claims.
	 Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

The breadth of the claims
The breadth of the claims is a method of treating and/or preventing a diseases involving formation of amyloid plaques and/or where a dysfunction of APP metabolism occurs.

The quantity of experimentation needed and the level of the skill in the art
	The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what diseases would be benefited by the effects of inhibiting or activating Aβ peptide production and would furthermore then have to determine which of the claimed compounds in the instant invention would provide treatment or prevention of the diseases.
 	The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compound encompassed in the instant claims, with no assurance of success.
	This rejection can be overcome, for example, by amending the claim to read on the subject matter that Applicants' specification are enabled for as indicated above.


III.  Objections

Claim Objections

Claim 13 is objected to because of the following informalities:  claim 13 contains the phrase “a dysfunction of the APP metabolism occurs” which should read “a dysfunction of APP metabolism occurs”. The term “the” should be deleted. Appropriate correction is required.


IV.  Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626